ACCEPTED
                                                                                 03-15-00516-CV
                                                                                         7210816
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            10/2/2015 4:16:29 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00516-CV
__________________________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        In the Court of Appeals          AUSTIN, TEXAS
                     For the Third Judicial District 10/2/2015 4:16:29 PM
                             Austin, Texas             JEFFREY D. KYLE
                                                             Clerk
__________________________________________________________________

                     CANTU ENTERPRISES, LLC

                               Appellant,

                                   v.
    GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
      THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
             GENERAL OF THE STATE OF TEXAS

                             Appellees.
__________________________________________________________________

      ON APPEAL FROM THE 353RD DISTRICT COURT, TRAVIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. D-1-GN-13-004369
__________________________________________________________________

  APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
                TIME TO FILE APPELLANT’S BRIEF
__________________________________________________________________

                                        RYAN LAW FIRM, LLP
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for Cantu Enterprises, LLC
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Cantu

Enterprises, LLC (“Cantu”) files this First Unopposed Motion for Extension of Time

to File Appellant’s Brief.

      The Appellant’s Brief is currently due on October 12, 2015.

      Counsel for Cantu requests a 30-day extension of time to file the Appellant’s

Brief, making the brief due on November 11, 2015. This is the first request for

extension of time to file the Appellant’s Brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel was preparing for and participated in a hearing on

Motion for Summary Judgment in the case styled Leviton Manufacturing Co., Inc.

v. Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken

Paxton, Attorney General of The State of Texas; Cause No. D-1-GN-15-001144; in

the 53rd Judicial District Court of Travis County, Texas, that was held on September

22, 2015.

      • The undersigned counsel was preparing for a hearing on Motions for Partial

Summary Judgment in the case styled Satellite Transportation Services, LLC v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,


APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                                 PAGE 2
Attorney General of The State of Texas; Cause No. D-1-GN-13-003780; in the 345th

Judicial District Court of Travis County, Texas, that was scheduled for September

24, 2015. The case has now been settled.

      • The undersigned counsel was traveling out-of-state to attend and speak at a

conference for the Institute for Professionals in Taxation Sales Tax Symposium from

September 25, 2015 through September 30, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellant’s Brief by October 12, 2015. This request is not sought for

delay but so that justice may be done.

      The undersigned has conferred with Jack Hohengarten, counsel for the

Appellees, and he has indicated that he does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Unopposed Motion for Extension of Time to File Appellant’s Brief and extend




APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 3
the deadline for filing the Appellant’s Brief up to and including November 11, 2015.

Appellant requests all other relief to which it may be entitled.

                                        Respectfully submitted,


                                         /s/ Doug Sigel
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        Doug.Sigel@RyanLawLLP.com
                                        RYAN LAW FIRM, LLP
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for Cantu Enterprises, LLC

                      CERTIFICATE OF CONFERENCE

     Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Jack Hohengarten, on September 28, 2015, and Mr.
Hohengarten is not opposed to this motion.

                                        /s/ Doug Sigel
                                        Doug Sigel




APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 4
                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Appellant’s First Unopposed Motion for
Extension of Time to File Appellant’s Brief was served on Appellees, through
counsel of record, Anthony Bolson and Jack Hohengarten, Office of the Attorney
General, Financial Litigation, Tax & Charitable Trusts Division, William P.
Clements Building, 300 W. 15th Street, 6th Floor, MC 017, Austin, Texas 78701,
anthony.bolson@texasattorneygeneral.gov, and jack.hohengarten@texasattorney
general by electronic mail and electronic service on October 2, 2015.

                                        /s/ Doug Sigel
                                        Doug Sigel




APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                              PAGE 5